Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6, 8, 10, 12-13, 15, 27-33, 36 and 39-41 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marcus S. Simon and Joshua Hoggard on 08/12/2021.

The application has been amended as follows: 
Claims 43-44, 55-58, 60, 63, 66-68, 70-75, 85, 87, 89 and 91-92 are cancelled.   Claims 6, 13 and 15 are amended as follows:

Claim 6 “NiZGaXIrY]” should be amended as “NiZ[GaXIrY]”.
Claim 13 recitation “NiZSiXTiY” should be removed.
Claim 15 recitation “NiZTiXZrY” should be removed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Gupta (NPL document “The Ni-Ti-Zr system (Nickel-Titanium-Zirconium)”) and Takayuki (NPL document “Environmental effect on mechanical properties of recrystallized L12-type Ni3(Si, Ti)”.
None of cited art discloses instant claim 1 amended Markush group of ternary intermetallic compound which does not include NiZ[TiXZrY] and NiZ[SiXTiY].
Gupta discloses a ternary intermetallic compound Ni3Ti0.67Zr0.33 but does not disclose instant claim 1 amended Markush group of ternary intermetallic compound which does not include NiZ[TiXZrY].
Takayuki discloses a ternary intermetallic compound of Ni3(Si,Ti) but does not disclose instant claim 1 amended Markush group of ternary intermetallic compound which does not include NiZ[SiXTiY].
No prior art can be found to disclose instant claim 1 required ternary intermetallic compound selected from claimed Markush group.
Hence, instant claims 1-4, 6, 8, 10, 12-13, 15, 27-33, 36 and 39-41 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733